             Case MDL No. 2948 Document 1-2 Filed 05/15/20 Page 1 of 5




                      Before the Judicial Panel on Multidistrict Litigation
                                      MDL - ___________
                   In re: IN RE TIKTOK INC. DATA PRIVACY LITIGATION


                                  SCHEDULE OF ACTIONS


        Case Name               District Court     Civil Action No.           Assigned Judge
                                and Division

                                      ILLINOIS ACTIONS
A.S. v. Tiktok Inc., et al.    Southern           3:20-cv-00457
                               District of
Plaintiff:                     Illinois (East St.
                               Louis)
A.S., a Minor, through
Guardian, A.S.

Defendants:

TikTok Inc.

ByteDance Inc.

E.R. v. TikTok, Inc., et al.   Northern          1:20-cv-2810           Judge John Z. Lee
                               District of
Plaintiff:                     Illinois
                               (Chicago)
E.R., a Minor, through her
Guardian, L.H.

Defendant:

TikTok, Inc.

ByteDance, Inc.


K.M. v. TikTok Inc., et al.    Northern          1:20-cv-2883           Judge Charles P.
                               District of                              Kocoras
Plaintiff:                     Illinois
                               (Chicago)
             Case MDL No. 2948 Document 1-2 Filed 05/15/20 Page 2 of 5




K.M., a Minor, through her
Guardian, C.M.

Defendants:

TikTok, Inc.

ByteDance, Inc.

D.H. v. TikTok, Inc.           Northern      1:20-cv-2884    Judge John F. Kness
                               District of
Plaintiff:                     Illinois
                               (Chicago)
D.M., a minor, through her
Guardian, D.H.

Defendants:

TikTok, Inc.

ByteDance, Inc.

L.B. v. TikTok, Inc., et al.   Northern      1:20-cv-2889    Judge Steven C.
                               District of                   Seeger
Plaintiff:                     Illinois
                               (Chicago)
L.B., a minor, by and
through his or her legal
guardian, MOLLY JANIK

Defendants:

TikTok, Inc.

ByteDance, Inc.

                                CALIFORNIA ACTIONS
Hong v. ByteDance, Inc., et Northern        5:19-cv-7792     Judge Lucy H. Koh
al.                         District of
                            California (San
Plaintiff:                  Jose)

MISTY HONG,

Minor A.S., through her
              Case MDL No. 2948 Document 1-2 Filed 05/15/20 Page 3 of 5




mother and legal guardian
LAUREL
SLOTHOWER,

Minor A.R., through her
mother and legal guardian
GILDA AVILA,

MEGHAN SMITH,

Minors C.W. and I.W.,
through their mother and
legal guardian
MIKHAILA WOODALL,

Minor R.P.,
through her mother and
legal guardian
LYNN PAVALON

Defendants:

ByteDance, Inc.,

TikTok, Inc.

Beijing ByteDance
Technology Co., Td.

MUSICAL.LY

R.S. et al. v. TikTok, Inc. et   Northern          5:20-CV-3212   Magistrate Judge
al.                              District of                      Susan van Keulen
                                 California (San
Plaintiffs:                      Jose)

R.S. and J.S., through their
guardian

Defendants:

TikTok Inc.

ByteDance, Inc.
              Case MDL No. 2948 Document 1-2 Filed 05/15/20 Page 4 of 5




S.A. v. TikTok, Inc. et al.     Northern          5:20-cv-3294    Judge Nathanael M.
                                District of                       Cousins
Plaintiff:                      California (San
                                Jose)
S.A., a minor, by and
through his mother
and guardian, Maritza A.

Defendants:

TikTok, Inc. and

ByteDance, Inc.
P.S. et al v. TikTok, Inc. et   Northern          3:20-cv-2992    Judge William H.
al.                             District of                       Orrick
                                California (San
Plaintiffs:                     Francisco)

P. S., a minor, by and
through her Guardian,
Cherise Slate

M. T. W., a minor, by and
through her Guardian,
Brenda Washington

Defendant:

TikTok, Inc. and

ByteDance, Inc.

D.M. et al v. TikTok, Inc.,     Northern          3:20-CV-03185   Magistrate Judge
at al.                          District of                       Laurel Beeler
                                California (San
Plaintiffs:                     Francisco)

D.M. And A.M., Minors,
By and Through Their
Guardian, Porchia
Heidelberg,

A.O., A Minor, By and
Through His Guardian,
Jasmin Beverly,
          Case MDL No. 2948 Document 1-2 Filed 05/15/20 Page 5 of 5




M.P., A Minor, By And
Through Her Guardian,
Requeenis Gilder

Defendants:

TikTok, Inc.

ByteDance, Inc.
